Exhibit 10.17

 

AMENDMENT No. 1

TO THE

TAX SHARING AGREEMENT

BETWEEN

MOTOROLA, INC. AND FREESCALE SEMICONDUCTOR, INC.

 

This AMENDMENT No. 1 TO THE TAX SHARING AGREEMENT (“Amendment No. 1”) is entered
into as of June 18, 2004 by and between Motorola, Inc., a Delaware corporation
(“MINC”) and Freescale Semiconductor, Inc., a Delaware corporation and wholly
owned subsidiary of MINC (“Freescale”) (MINC and Freescale are sometimes
collectively referred to herein as the “Parties” and individually, a “Party”);

 

RECITALS

 

WHEREAS, MINC and Freescale have previously entered into that certain Tax
Sharing Agreement dated as of April 4, 2004 (the “Tax Sharing Agreement”); and

 

WHEREAS, the Parties now consider it desirable to amend the Tax Sharing
Agreement to confirm the consistent treatment between the Parties and their
respective affiliates of various incentive compensation payments to employees of
the Parties and their respective affiliates as described below and to address
certain other matters;

 

NOW THEREFORE, in consideration of the mutual agreements contained herein, the
Parties agree as follows:

 

I. Income Tax Deductions.

 

  A. Solely MINC or any member of the MINC Group, as the case may be, shall be
entitled to claim any Tax deduction associated with the following items on its
respective Tax Return:

 

  1. The vesting of Freescale restricted stock or restricted stock units
received by any MINC Employee (as defined below) with respect to MINC restricted
stock or restricted stock units held by such MINC Employee and payment of any
dividends with respect to such Freescale restricted stock.

 

  2. The exercise of any MINC stock options by any MINC Employee, the vesting of
MINC restricted stock or restricted stock units held by any MINC Employee (and
payment of any dividends on such MINC restricted stock), any disqualifying
dispositions made by any MINC Employee of MINC shares acquired under the
Motorola Employee Stock Purchase Plan and any payments made pursuant to the
Motorola Incentive Plan or the Motorola Mid-Range Plan of 2003 to any MINC
Employee.

 

1



--------------------------------------------------------------------------------

  B. Solely Freescale or any member of the Freescale Group, as the case may be,
shall be entitled to claim any Tax deduction associated with the following items
on its respective Tax Return:

 

  1. The exercise of any MINC stock options by any Freescale Employee (as
defined below) on or after the first date any member of the Freescale Group
employed such Freescale Employee;

 

  2. The vesting of MINC restricted stock or restricted stock units held by any
Freescale Employee on or after the first date any member of the Freescale Group
employed such Freescale Employee (and the payment of any dividends on such MINC
restricted stock at any time on or after the first date any member of the
Freescale Group employed such Freescale Employee);

 

  3. Any disqualifying dispositions of MINC shares acquired under the Motorola
Employee Stock Purchase Plan made by any Freescale Employee on or after the
first date any member of the Freescale Group employed such Freescale Employee;

 

  4. Any replacement award designed to replace benefits such individual would
have been eligible to accrue under the Motorola Elected Officers Supplementary
Retirement Plan paid to any Freescale Employee on or after the date any member
of the Freescale Group employed such Freescale Employee; and

 

  5. Any payments made pursuant to the Motorola Incentive Plan or the Motorola
Mid-Range Incentive Plan of 2003 to any Freescale Employee on or after the first
date any member of the Freescale Group employed such Freescale Employee.

 

  C. 1.        The following terms shall have the following meanings:

 

“Freescale Employee” means any person employed or formerly employed by any
member of the Freescale Group at the time of the exercise, vesting,
disqualifying disposition or payment, as appropriate, unless, at such time, such
person is employed by a member of the MINC Group or was more recently employed
by a member of the MINC Group than by a member of the Freescale Group;

 

“MINC Employee” means any person employed or formerly employed by any member of
the MINC Group at the time of the exercise, vesting, disqualifying disposition
or payment, as appropriate, unless, at such time, such person is a Freescale
Employee.

 

2



--------------------------------------------------------------------------------

  2. Section 6.01(b) of the Tax Sharing Agreement shall not apply to any Tax
Benefit realized (or to be realized) as a result of an adjustment pursuant to a
Final Determination to any Tax deduction described in Section I.A. or Section
I.B. of this Amendment No. 1.

 

II. Tax-Related Losses

 

  A. Section 7.05(c) of the Tax Sharing Agreement shall be amended and restated
in its entirety as follows:

 

“(c) (i) To the extent that any Tax-Related Loss is subject to indemnity under
both Sections 7.05(a) and (b), responsibility for such Tax-Related Loss shall be
shared by MINC and Freescale according to relative fault.

 

(ii) Notwithstanding anything in Section 7.05(b) or (c)(i) or any other
provision of this Agreement or the Master Separation and Distribution Agreement
to the contrary:

 

(A) with respect to (I) any Tax-Related Loss resulting from Section 355(e) of
the Code (other than as a result of an acquisition of a Fifty-Percent or Greater
Interest in MINC) and (II) any other Tax-Related Loss resulting (for the absence
of doubt, in whole or in part) from an acquisition after the Distribution of any
stock or assets of Freescale (or any Freescale Affiliate) by any means
whatsoever by any Person or any action or failure to act by Freescale after the
IPO affecting the relative voting rights of the separate classes of Freescale
stock, Freescale shall be responsible for, and shall indemnify and hold harmless
MINC and its Affiliates and each of their respective officers, directors and
employees from and against, one hundred percent (100%) of such Tax-Related Loss;

 

(B) for purposes of calculating the amount and timing of any Tax-Related Loss
for which Freescale is responsible under this Section 7.05, Tax-Related Losses
shall be calculated by assuming that MINC, the MINC Affiliated Group and each
member of the MINC Group (I) pay Tax at the highest marginal corporate Tax rates
in effect in each relevant taxable year and (II) have no Tax Attributes in any
relevant taxable year; and

 

(C) Freescale shall not be entitled to any refund (or any interest thereon
received from the applicable Tax Authority) of Taxes for which Freescale is
responsible under this Section 7.05, and Section 6.01(b) shall not apply to any
Tax Benefit that MINC realizes (or will realize) as a result of an adjustment to
any Taxes for which a member of the Freescale Group is responsible under this
Section 7.05.”

 

  B. The following shall be included as Section 7.05(d) of the Tax Sharing
Agreement:

 

3



--------------------------------------------------------------------------------

“(d) Freescale shall pay MINC the amount of any Tax-Related Losses for which
Freescale is responsible under this Section 7.05: (A) in the case of Tax-Related
Losses described in clause (i) of the definition of Tax-Related Losses no later
than two Business Days prior to the date MINC files, or causes to be filed, the
applicable Tax Return for the year of the Contribution or Distribution, as
applicable (the “Filing Date”) (provided that if such Tax-Related Losses arise
pursuant to a Final Determination described in clause (a), (b) or (c) of the
definition of “Final Determination”, then Freescale shall pay MINC no later than
two Business Days after the date of such Final Determination with interest
calculated at the Prime Rate plus two percent, compounded semiannually, from the
date that is two Business Days prior to the Filing Date through the date of such
Final Determination) and (B) in the case of Tax-Related Losses described in
clause (ii) or (iii) of the definition of Tax-Related Losses, no later than two
Business Days after the date MINC pays such Tax-Related Losses. MINC shall pay
Freescale the amount of any Tax-Related Losses (described in clause (ii) or
(iii) of the definition of Tax-Related Loss) for which MINC is responsible under
this Section 7.05 no later than two Business Days after the date Freescale pays
such Tax-Related Losses.”

 

  C. The following shall be added to Section 1 of the Tax Sharing Agreement:

 

“ ‘Business Day’ has the meaning set forth in the Master Separation and
Distribution Agreement.”

 

“ ‘Filing Date’ shall have the meaning set forth in Section 7.05(d) of this
Agreement.”

 

III. Miscellaneous

 

  A. Section 7.02(f) shall be amended by inserting the words “or prior to” after
the words “thereof) ending on” and before the words “the Distribution Date
without obtaining the”.

 

  B. The definition of “Master Separation and Distribution Agreement” shall be
amended by inserting the words “April 4” prior to the word, “2004”.

 

IV. General

 

  A. This Amendment No. 1 shall constitute an amendment to the Tax Sharing
Agreement. Except as provided in this Amendment No. 1, the terms of the Tax
Sharing Agreement shall continue in effect. All terms not defined in this
Amendment No. 1 shall have the same meanings assigned to them in the Tax Sharing
Agreement.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Amendment No. 1 to the Tax
Sharing Agreement to be executed as of the date first set forth above.

 

MOTOROLA, INC.

By:  

/s/ David W. Devonshire

Its:

  Executive Vice President and Chief Financial Officer      

 

 

 

FREESCALE SEMICONDUCTOR, INC.

By:  

/s/ Karen Roscher

Its:

 

Director of Planning and Analysis

     

 

5